           Case 4:20-cv-11272-IT Document 63 Filed 11/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
        Petitioners,

                v.
                                                         Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

        Respondents.


PETITIONERS’ NOTICE OF FILING SUPPLEMENTAL EXHIBITS IN SUPPORT OF
VERIFIED SECOND EMERGENCY PETITION FOR HABEAS CORPUS PURSUANT
              TO 28 U.S.C. § 2241 AND INJUNCTIVE RELIEF

       Petitioners Michael and Peter Taylor, through the undersigned counsel, hereby file the

following Exhibits II and JJ supplementing Exhibits A through HH previously submitted in

conjunction with Petitioners’ Memorandum in Support of Verified Second Emergency Petition for

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Injunctive Relief (Dkts. 57, 59 & 61).

       Specifically, Exhibit II is Opinion No. 59/2020 issued this past Friday, November 20, 2020,

by the Working Group on Arbitrary Detention, a body of independent human rights experts that

investigate cases of arbitrary arrest and detention under mandate of the United Nations’ Human

Rights Council. The Opinion addresses claims made by Carlos Ghosn relating to his detention

and treatment by Japan and Japan’s response to those claims. The Opinion concludes that Japan’s

extended detention of Mr. Ghosn was arbitrary and Japan’s treatment of Mr. Ghosn violated

numerous provisions of the Universal Declaration of Human Rights and the International Covenant

on Civil and Political Rights. (Exh. II ¶ 84; see also ¶¶ 60-83.) Among other things, the Working
           Case 4:20-cv-11272-IT Document 63 Filed 11/23/20 Page 2 of 4




Group concludes that “the appropriate remedy would be to accord Mr. Ghosn an enforceable right

to compensation and other reparations, in accordance with international law.” (Id. ¶ 86.)

       In the course of its analysis, the Working Group specifically observed that the practices to

which Mr. Ghosn was subjected in Japan (which included solitary confinement, inability to leave

his cell, deprivation of exercise, constant light to disturb sleep, absence of heating, and continuous

interrogation sessions lasting on average five hours) and Japan’s general “interrogation and

detention practices under the daiyo kangoku system … may severely limit the right to a fair trial

and expose detainees to torture, ill-treatment and coercion.” (Id. ¶ 76.) Accordingly, the Working

Group further referred the case to the Special Rapporteur on torture and other cruel, inhuman or

degrading treatment or punishment.” (Id. ¶¶ 76, 88.) Accordingly, the United Nations has

confirmed the accuracy of Mr. Ghosn’s allegations and specifically recognized that Japan’s

treatment of him may have violated the Convention Against Torture (CAT) and has referred the

matter to the relevant official for appropriate action. This action by an independent body of experts

working under the auspices of the United Nations further supports the Taylors’ contention that

their extradition to Japan would violate the CAT and the U.S. laws implementing it.

       Exhibit JJ is a November 19, 2020 article from Kyodo News regarding the continued rise

in COVID-19 cases in Japan, which are currently at record levels. The article quotes the director

of Japan’s Disease Control and Prevention Center as stating that “We have reached a phase of

rapid spread.” The Tokyo metropolitan government has raised its virus alert to the highest of four

levels and the Prime Minister has stated that Japan is on “maximum alert.” This information

further confirms the heightened health risk to which the Taylors would be subjected if extradited

to Japan, in addition to the heightened risk that necessarily would come with the international

travel required to get them to Japan.




                                                  2
         Case 4:20-cv-11272-IT Document 63 Filed 11/23/20 Page 3 of 4




Dated: November 23, 2020                  Respectfully submitted,

                                          By their attorneys,

                                          /s/ Tillman J. Finley
                                          Daniel Marino (pro hac vice)
                                          dmarino@marinofinley.com
                                          Tillman J. Finley (pro hac vice)
                                          tfinley@marinofinley.com
                                          MARINO FINLEY LLP
                                          800 Connecticut Avenue, N.W., Suite 300
                                          Washington, DC 20006
                                          Tel. 202.223.8888
                                          Counsel for Michael L. Taylor


                                          /s/ Paul V. Kelly (by permission)
                                          Paul V. Kelly (BBO No. 267010)
                                          Jackson Lewis, P.C.
                                          75 Park Plaza
                                          Boston, MA 02110
                                          Tel (617) 367-0025
                                          paul.kelly@jacksonlewis.com

                                          /s/ Abbe David Lowell (by permission)
                                          Abbe D. Lowell (pro hac vice)
                                          Christopher D. Man
                                          Zachary B. Cohen
                                          Winston & Strawn LLP
                                          1901 L Street, N.W.
                                          Washington, DC 20036
                                          Tel. (202) 282-5875
                                          adlowell@winston.com

                                          Counsel for Michael and Peter Taylor

                                          /s/James P. Ulwick (by permission)
                                          James P. Ulwick (pro hac vice)
                                          KRAMON & GRAHAM PA
                                          One South Street, Suite 2600
                                          Baltimore, MD 21202
                                          Tel. (410) 752-6030
                                          JUlwick@kg-law.com

                                          Counsel for Peter M. Taylor



                                      3
           Case 4:20-cv-11272-IT Document 63 Filed 11/23/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Tillman J. Finley, counsel for Petitioner Michael Taylor, hereby certify that on

November 23, 2020, I served a copy of the foregoing on all registered parties by electronic filing

on ECF.

                                                            /s/ Tillman J. Finley
                                                            Tillman J. Finley




                                                4
